department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list ep lat legend taxpayer a taxpayer b company c plan d financial_institution e ira f financial_institution g financial advisor h amount - amount amount amount amount amount dear this is in response to a request for a private_letter_ruling dated october as supplemented by correspondences dated january and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from plan d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to a medical_condition she experienced following the death of her spouse which impaired her ability to manage her financial affairs taxpayer a’s spouse taxpayer b worked for company c and participated in plan d a qualified_employee stock ownership plan under sec_409 of the code maintained with financial_institution e taxpayer b died in late on date taxpayer a received an eligible_rollover_distribution of amount the distribution consisted of federal taxes withheld totaling amount and shares of company c stock amount with a market_value of amount while suffering from her medical_condition following the death of her husband taxpayer a was unsure what to do with amount in may of taxpayer a consulted financial advisor h at financial_institution g he recommended that she deposit shares of company c stock amount representing taxpayer b’s after-tax employee contributions to plan d into a regular brokerage account in addition he advised taxpayer a to deposit the remaining shares of company c stock amount into ira f a newly created ira with financial_institution g on date after the expiration of the 60-day period taxpayer a contributed amount to ira f the ruling_request is accompanied by letters from taxpayer a’s physicians which describe her medical and emotional condition during her rollover period taxpayer a further asserts that amount has not been used for any purpose and remains in ira f based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be 2u152yul includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions’ sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her medical and emotional condition following the death of her husband which impaired her ability to manage her financial affairs therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to taxpayer a’s contribution of amount into ira f on date such contribution will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about d at sincerely yours cte a wethunr manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
